DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
Response to Amendments
   The Amendment filed 7/26/2021 has been entered. Claims 1, 6, and 11 were amended, and claims 16-20 were new. Thus, claims 1-20 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “flow resistor…being adjustable” in claim 1 line 7, “a flow resistor…creates the exhalation resistance” in claim 6 lines 9-10, and “a means (102) for executing machine-readable instructions” in claim 11 line 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valta et al. (“Detection of Expiratory Flow Limitation during Mechanical Ventilation” article attached) in view of Nakai et al. (US 2015/0045687 A1).
Regarding claim 1, Valta discloses a system for detecting an Expiratory Flow Limitation (EFL) of a patient (methods of detecting EFL in mechanically ventilated patients) (abstract), the system comprising: 
an inhalation passage configured to bring inhaled air to the patient (all patients were on the Puritan-Bennett 7200 ventilator, which has an inspiratory limb) (Fig. 1; page 1311 Methods section second paragraph, page 1313 right column first paragraph); 
an exhalation passage configured to take exhaled air away from the patient (all patients were on the Puritan-Bennett 7200 ventilator, which has an expiratory limb) (Fig. 1; page 1311 Methods section second paragraph, page 1312 Procedure section second paragraph); 
a sensor for measuring flow-volume information of the exhaled air through the exhalation passage (pneumotachograph with differential pressure transducer used to measure flow; volume obtained by integrating the flow signal) (page 1312 left column first paragraph, page 1313 Data Analysis section first paragraph); 
a flow resistor positioned in the exhalation passage and being adjustable to provide an exhalation resistance in the exhalation passage (solenoid valve with multiple holes in the expiratory line; value can be open or closed to provide at least two different resistances) (Figs. 1-2; page 1313 left column ΔR Method section), wherein the flow resistor creates the exhalation resistance to limit but not completely block flow of exhaled air through the flow resistor (solenoid valve has holes which close to selectively provide varying resistances to 
and a computer system that comprises one or more physical processors operatively connected with the sensor (personal computer with analog-to-digital board monitors flow) (Figs. 1-2; page 1312 left column first paragraph), the one or more physical processors are programmed with computer program instructions (data analysis software for analyzing flow signals) (page 1312 left column first paragraph) which, when executed cause the computer system to: 
determine a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of test breaths during ΔR method testing; the test breaths are when the valve is closed to provide one of two resistances, thus the test breath involves resistance in the expiratory circuit) (Fig. 3 and caption, page 1313 ΔR Method section); 
determine a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of preceding control breath during ΔR method testing; the control breath is when the valve is open and not providing resistance, thus the control breath has lower exhalation resistance in the expiratory circuit) (Fig. 3 and caption, page 1313 ΔR Method section);

Valta is silent on the one or more physical processors operatively connected with the flow resistor, the one or more physical processors are programmed with computer program instructions which, when executed cause the computer system to adjust the flow resistor to lower the exhalation resistance below the reference exhalation resistance.
However, Valta does teach adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance (solenoid valve has holes which can be opened or closed to provide varying resistances) (Valta; page 1313 left column ΔR Method section), although Valta is silent on how exactly the valve is adjusted. Moreover, Nakai teaches a system for detecting expiratory flow limitations (Nakai; abstract) wherein one or more physical processors are operatively connected with the flow resistor, the one or more physical processors are programmed with computer program instructions which, when executed cause the computer system to adjust the flow resistor (controller 110 with processor 116 is operatively connected with pneumatic system 102, which includes an expiratory module 108, 218 which controls expiration valve for releasing gases from the patient) (Nakai; Figs. 1-2; para. [0029]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow resistor of Valta to be operatively connected with the one or more physical processors, and to have the one or more 
Regarding claim 2, the modified Valta device teaches wherein the computer system detects the Expiratory Flow Limitation (EFL) of the patient by comparing the determined perturbed -31-2017PF02570 expiratory flow-volume curve with the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 3, 
However, a different embodiment in the Valta reference does teach wherein the one or more reference breaths are preceding the perturbed breath (in the ATM method for determining EFL, the breath with greater resistance, the exhalation through the expiratory circuit called the preceding control, is measured before the breath with lesser resistance, the exhalation to the atmosphere) (Valta; Fig. 3; page 1313 left column ATM Method section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the modified Valta device such that the one or more reference breaths (i.e. breath with greater resistance) are preceding the perturbed breath (i.e. breath with lesser resistance), as taught by a different embodiment in Valta, as one of ordinary skill in the art would be able to feasibly expect the determined difference between the two breaths of greater and lesser resistance would yield the same EFL regardless of the order in which the breaths were measured.
Regarding claim 5, the modified Valta device teaches wherein the comparing includes comparing the reference expiratory flow-volume curve for the one or more reference breaths with the perturbed expiratory flow-volume curve for the perturbed breath (difference between the flow-volume loop of a test breath and a control breath is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 6, Valta discloses a method (800) for detecting an Expiratory Flow Limitation (EFL) of a patient (methods of detecting EFL in mechanically ventilated patients) (abstract), the method being implemented by a computer system (102) that comprises one or more physical processors (personal computer with analog-to-digital board monitors flow) (Figs. 1-2; page 1312 left column first paragraph) executing computer program instructions which, 
obtaining, from one or more sensors, flow-volume information of exhaled air through an exhalation passage (all patients were on the Puritan-Bennett 7200 ventilator, which has an expiratory limb; pneumotachograph with differential pressure transducer used to measure expiratory flow; volume obtained by integrating the flow signal) (Figs. 1, 3; page 1311 Methods section second paragraph, page 1312 Procedure section second paragraph, page 1312 left column first paragraph, page 1313 Data Analysis section first paragraph); 
determining, by the computer system, a reference expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage - 32 -2017PF02570 when a reference exhalation resistance is provided by a flow resistor in the exhalation passage (flow-volume curve of test breaths during ΔR method testing; the test breath when the solenoid is closed to provide resistance to exhalation, thus the test breath involves exhalation resistance) (Figs. 1-3; page 1313 left column ΔR Method section), wherein the flow resistor creates exhalation resistance to limit but not completely block flow of exhaled air through the flow resistor (solenoid valve has holes which close to selectively provide varying resistances to exhalation; not all the holes would be closed as the solenoid valve is not meant to block air completely when used for the ΔR method, therefore some air would be able to travel through the solenoid valve’s remaining open holes) (Figs. 1-3; page 1313 left column ΔR Method section); 
determining, by the computer system, a perturbed expiratory flow-volume curve using flow-volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume 
and detecting, by the computer system, the Expiratory Flow Limitation (EFL) of the patient based on (i) the determined perturbed expiratory flow-volume curve (ii) the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Figs. 3, 5).
Valta is silent on the one or more physical processors executing computer program instructions which comprise adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance.
However, Valta does teach adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance (solenoid valve is opened during ΔR testing during the control breath, so resistance of expiratory circuit is lowered) (Valta; page 1313 left column ΔR Method section), although Valta is silent on how exactly the valve is adjusted. Moreover, Nakai teaches a system for detecting expiratory flow limitations (Nakai; abstract) wherein one or more physical processors execute computer program instructions which comprise adjusting the flow resistor (controller 110 with processor 116 is operatively connected with pneumatic system 102, which includes an expiratory module 108, 218 which controls expiration valve for releasing gases from the patient) (Nakai; Figs. 1-2; para. [0029]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program instructions of Valta to comprise adjusting the flow resistor, as taught by Nakai, for the purpose of enhancing 
Regarding claim 7, the modified Valta method teaches wherein the detecting the Expiratory Flow Limitation (EFL) of the patient includes comparing the determined perturbed expiratory flow-volume curve with the determined reference expiratory flow-volume curve (difference between the test and control breaths is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 8, the modified Valta method teaches wherein the reference expiratory flow-volume curve is determined using flow-volume information of the exhaled air through the exhalation passage for one or more reference breaths in which the reference exhalation resistance is provided by the flow resistor in the exhalation passage (valve is closed for the test breath during ΔR testing to provide resistance; flow-volume loop of test is indicated by the solid lines) (Valta; Fig. 3; page 1313 left column ΔR Method section), wherein the perturbed expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage of a perturbed breath in which the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (valve is opened during ΔR control breath so resistance of expiration is lowered; flow-volume loop of control is indicated by the broken lines) (Valta; Fig. 3; page 1313 left column ΔR Method section), but does not teach wherein the one or more reference breaths are preceding the perturbed breath.
However, a different embodiment in the Valta reference does teach wherein the one or more reference breaths are preceding the perturbed breath (in the ATM method for determining EFL, the breath with greater resistance, the exhalation through the expiratory 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the modified Valta method such that the one or more reference breaths (i.e. breath with greater resistance) are preceding the perturbed breath (i.e. breath with lesser resistance), as taught by a different embodiment in Valta, as one of ordinary skill in the art would be able to feasibly expect the determined difference between the two breaths of greater and lesser resistance would yield the same EFL regardless of the order in which the breaths were measured.
Regarding claim 10, the modified Valta method teaches wherein the comparing includes comparing the reference expiratory flow-volume curve for the one or more reference breaths with the perturbed expiratory flow-volume curve for the perturbed breath (difference between the flow-volume loop of a test breath and a control breath is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 11, Valta discloses a system for detecting an Expiratory Flow Limitation (EFL) of a patient (methods of detecting EFL in mechanically ventilated patients) (abstract), the system comprising: 
a means for executing machine-readable instructions with at least one physical processor (Figs. 1-2; personal computer with analog-to-digital board monitors flow) (page 1312 left column first paragraph), wherein the machine-readable instructions (data analysis software for analyzing flow signals) (page 1312 left column first paragraph) comprising: 

determining a reference expiratory flow-volume curve using flow- volume information of the exhaled air through the exhalation passage when a reference exhalation resistance is provided by a flow resistor in the exhalation passage (flow-volume curve of test breaths during ΔR method testing; the test breath is when the valve holes are closed to provide resistance, thus the test breath involves the resistance of expiration) (Fig. 3 and caption, page 1313 ΔR Method section), wherein the flow resistor creates exhalation resistance to limit but not completely block flow of exhaled air through the flow resistor (solenoid valve has holes which close to selectively provide varying resistances to exhalation; not all the holes would be closed as the solenoid valve is not meant to block air completely when used for the ΔR method, therefore some air would be able to travel through the solenoid valve’s remaining open holes) (Figs. 1-3; page 1313 left column ΔR Method section); 
determining a perturbed expiratory flow-volume curve using flow- volume information of the exhaled air through the exhalation passage when the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (flow-volume curve of control breaths during ΔR method testing; the control breath is when the valve opens, thus the control breath lowers the resistance of exhalation) (Fig. 3 and caption, page 1313 ΔR Method section); 

Valta is silent on having the machine-readable instructions comprise adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance.
However, Valta does teach adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance (valve is opened during ΔR control so resistance of expiratory circuit is lowered) (Valta; page 1313 left column ΔR Method section), although Valta is silent on how exactly the valve is adjusted. Moreover, Nakai teaches a system for detecting expiratory flow limitations (Nakai; abstract) machine-readable instructions comprise adjusting the flow resistor (controller 110 with processor 116 is operatively connected with pneumatic system 102, which includes an expiratory module 108, 218 which controls expiration valve for releasing gases from the patient) (Nakai; Figs. 1-2; para. [0029]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine-readable instructions of Valta to include adjusting the flow resistor, as taught by Nakai, for the purpose of enhancing the automation of the entire process, thereby ensuring the system is easier and more convenient for a healthcare provider to use.
Regarding claim 12, the modified Valta device teaches wherein the detecting the Expiratory Flow Limitation (EFL) of the patient includes comparing the determined perturbed expiratory flow-volume curve with the determined reference expiratory flow-volume curve 
Regarding claim 13, the modified Valta device teaches wherein the reference expiratory flow- volume curve is determined using flow-volume information of the exhaled air through - 34 -2017PF02570 the exhalation passage for one or more reference breaths in which the reference exhalation resistance is provided by the flow resistor in the exhalation passage (solenoid valve is closed for the test breath during ΔR testing to provide resistance for expiration; flow-volume loop of test is indicated by the solid lines) (Valta; Fig. 3; page 1313 left column ΔR Method section), wherein the perturbed expiratory flow-volume curve is determined using the flow-volume information of the exhaled air through the exhalation passage of a perturbed breath in which the lowered exhalation resistance is provided by the flow resistor in the exhalation passage (valve is opened during ΔR control breath so resistance of expiration is lowered; flow-volume loop of control is indicated by the broken lines) (Valta; Fig. 3; page 1313 left column ΔR Method section), but does not teach wherein the one or more reference breaths are preceding the perturbed breath.
However, a different embodiment in the Valta reference does teach wherein the one or more reference breaths are preceding the perturbed breath (in the ATM method for determining EFL, the breath with greater resistance, the exhalation through the expiratory circuit called the preceding control, is measured before the breath with lesser resistance, the exhalation to the atmosphere) (Valta; Fig. 3; page 1313 left column ATM Method section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the modified Valta method such that the one or more reference breaths (i.e. breath with greater resistance) are preceding the 
Regarding claim 15, the modified Valta device teaches wherein the comparing includes comparing the reference expiratory flow-volume curve for the one or more reference breaths with the perturbed expiratory flow-volume curve for the perturbed breath (difference between the flow-volume loop of a test breath and a control breath is graphed which indicates EFL) (Valta; Figs. 3, 5).
Regarding claim 20, the modified Valta device teaches wherein the adjusting the flow resistor to lower the exhalation resistance below the reference exhalation resistance comprises allowing air to flow through the flow resistor and remain in the exhalation path (air would flow through whichever holes of the solenoid valve are open during exhalation, and the solenoid valve is in the expiratory line) (Valta; Fig. 3; page 1313 left column ΔR Method section).
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valta in view of Nakai as applied to claims 1, 6, and 11 above, and further in view of Mahadevan (US 2015/0320955 A1).
Regarding claims 4 and 9, the modified Valta device teaches the invention as previously claimed, but does not teach wherein the computer system automatically increases or decreases an exhalation airway pressure upon detection of the EFL in order to abolish the EFL.
However, Mahadevan teaches a system for providing support therapy to a subject with hyperinflation (Mahadevan; abstract), in which hyperinflation is identified based on expiratory 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Valta computer system to include automatically increasing or decreasing an exhalation airway pressure upon detection of the EFL in order to abolish the EFL, as taught by Mahadevan, for the purpose of relieving a patient’s hyperinflation during exhalation (Mahadevan; para. [0038]).
Regarding claim 14, the modified Valta device teaches the machine-readable instructions further comprising automatically increasing or decreasing an exhalation airway pressure upon detection of the EFL in order to abolish the EFL (expiratory pressure module 58 is configured to control expiratory pressure level to reduce or eliminate an expiratory flow limitation) (Mahadevan; para. [0038]).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Valta in view of Nakai as applied to claims 1, 6, and 11 above, and further in view of Lazar et al. (US 2010/0286548 A1).
Regarding claim 16-18, the modified Valta device teaches the invention as previously claimed, but does not teach further comprising a valve in the exhalation passage, wherein when the valve is open the exhaled air may flow through the valve and bypass the flow resistor.
However, Lazar teaches a method of determining a respiratory change using a shutter during exhalation (Lazar; abstract; Fig. 17; para. [0119]; para. [0190]) including a valve in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Valta device to include a valve in the exhalation passage, wherein when the valve is open the exhaled air may flow through the valve and bypass the flow resistor, as taught by Lazar, for the purpose of enabling the device to direct airflow into a sealed container (Lazar; para. [0176]; para. [0241]). 
Regarding claim 19, the modified Valta device teaches the invention as previously claimed, including wherein the flow resistor may be selectably set to provide at least one discrete resistance levels from 0 cm H2O*s/L to 20 cm H2O*s/L (when open, the solenoid valve would provide a resistance level of 0 cm H20*s/L, as an open solenoid is not meant to provide resistance) (Valta; Fig. 3; page 1313 left column ΔR Method section) but is silent on wherein the flow resistor may be selectably set to provide a second discrete resistance level from 0 cm H2O*s/L to 20 cm H2O*s/L.
However, Lazar further teaches wherein the flow resistor may be selectably set to provide a second discrete resistance level from 0 cm H2O*s/L to 20 cm H2O*s/L (shutter assembly is designed to introduce an air flow resistance of less than 1.5 cm H2O*s/L, and an introduced resistance would be greater than 0 cm H2O*s/L of no resistance given by the valve or shutter) (Lazar; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Valta device to include the flow 2O*s/L to 20 cm H2O*s/L, as taught by Lazar, for the purpose of providing a specific value of introduced air flow resistance in accordance with the American Thoracic Society guidelines for respiratory devices (Lazar; para. [0114]). 
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 
On page 9 in the last paragraph to page 10 in the second paragraph of the Applicant’s remarks, the Applicant argues that Valta does not teach the newly amended limitation of “the flow resistor creates exhalation resistance to limit but not completely block flow of exhaled air through the flow resistor” as the Valta reference uses a valve which is opened to bypass the expiratory circuit, and thus Valta cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Although the newly amended claims do overcome the previous office action rejection using the ATM method embodiment of Valta, the newly amended claims can still be taught using the new grounds of the ΔR method of Valta as detailed in the 35 U.S.C. 103 rejections above. Specifically with regards to the newly added limitation, the ΔR method of Valta has a solenoid valve with holes in it which can be adjusted to provide at least two different resistances to airflow as the holes are selectively closed (see Valta page 1313 left column ΔR Method section). Thus, the solenoid valve is adjustable as it can be open to provide no additional resistance, or closed to provide at least one of two air flow resistances, and the air would flow through the holes of the solenoid valve in the expiration limb. Thus, Valta can still be used to teach the newly amended claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The article “Detection of Expiratory Flow Limitation during Mechanical Ventilation: a Simulation Study” by Brighenti et al. is considered to be relevant as it discloses a method of determining EFL by varying exhalation resistance and graphing Flow-Volume curves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                        

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785